       Case 1:13-cr-00872-RA Document 32 Filed 01/04/21 Page 1 of 1




                                                                    January 4, 2021


BY ECF
                                                                          Application granted. The
The Honorable Ronnie Abrams
                                                                          hearing is adjourned to January
United States District Judge
Southern District of New York                                             22, 2021 at 12:00 p.m.
500 Pearl Street
New York, New York 10007                                                  SO ORDERED.

                                                                          _____________________
       Re:     United States v. Giuseppe Valentino, 13 Cr. 872 (RA)       Ronnie Abrams, U.S.D.J.
                                                                          January 4, 2021

Dear Judge Abrams:

        I write on behalf of our client, Giuseppe Valentino, to request a third adjournment
of the violation of supervised release hearing in this case, which is scheduled for today,
January 4, 2021, at 11:00 a.m., because Mr. Valentino is unable to prepare for and attend
court due to illness. Specifically, he has tested positive for and continues to suffer
symptoms of Covid-19. Accordingly, we request a two-week adjournment of the hearing
date. The government consents to the requested adjournment.


                                                     Sincerely,

                                                     /s/
                                                     Michael Tremonte




cc:    All counsel (via ECF)
